Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2021.
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that amended claim 1 does not lack unity of invention with claim 16.  This is not found persuasive because Examiner still considers Kang would teach these shared features of claim 1 (see below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 appears narrative in form and should include additional spacing/new lines of the various structural elements.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  “centre” on line 3 should be “center”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  “extends” on line 2 should be “extend”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-7, 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the impeller blades comprise a first, a second and a third driving blade”.  Examiner is not clear whether these three driving blades of claim 3 would require the same characteristics of the driving blades of claim 1 (e.g. angled in a first circumferential direction).  Claim 3 assigns these three driving blades to the impeller blades.
The term "essentially" in claims 7 & 13 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites “a nozzles” on lines 1-2.  Examiner does not consider it clear whether one or a plurality of nozzles is attempted to be claimed.  For examination purposes, Examiner considers a plurality of nozzles is attempted to be claimed in light of dependent claims 13-14 referring to “the nozzles”.  .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 11-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20050178414).
Kang teaches a dishwasher comprising:

For Claim 1:
A washing liquid distribution device for a dishwasher, wherein the washing liquid distribution device comprises a holder and an impeller, wherein the holder is configured to hold the impeller within a washing chamber of a dishwasher, wherein the impeller comprises a disc-shaped body provided with a plurality of impeller blades extending from a surface of the disc-shaped body, wherein the impeller blades comprise driving blades being angled in a first circumferential direction in relation to a radial direction of the disc-shaped body of the impeller to cause rotation of the impeller when washing liquid is directed onto the driving blades, wherein the impeller blades further comprise at least one backflow blade being angled in a second circumferential direction in relation to the radial direction of the disc-shaped body, where the second circumferential direction is opposite to the first circumferential direction (see Figures 2-9, head 210, impeller 220, plate 221, ribs 225).  Examiner considers the ribs 225 can read on the driving blades and backflow blade as either being interpreted as either 1) a single “Y”-shaped blade which reads on both types of blades, or 2) each branch of the “Y” can read on one of the driving blade and the other the backflow blade.    

For Claim 2: 
The device according to claim 1, wherein the impeller blades comprise at least one combined blade having a first portion being angled in the first circumferential direction and a second portion being angled in the second circumferential direction (refer to claim 1 rejection).  Interpreting the entire “Y” formed by ribs 225 as a blade would read on the combined blade.

For Claim 7:
The device according to claim 1, wherein the impeller blades further comprise at least one rebound blade comprising a parabolic or cup-shaped portion essentially facing a centre of the impeller 

For Claim 8:
The device according to claim 1, wherein the impeller blades comprise at least one bi-convex blade having a bi-convex shape (see Figures 2-9, boss 227).  Examiner interprets boss 227 as a “bi-convex” blade, as it is a protrusion and would comprise two semi-circles which curve outwardly.

For Claim 9:
The device according to claim 1, wherein the surface of the disc- shaped body, from which the plurality of impeller blades extends, is curve-shaped (see Figure 5, plate 221.  [0055]-[0056]).

For Claim 11:
The device according to claim 1, wherein the impeller blades extends from the surface of the disc-shaped body between an inner radius and an outer radius of the disc-shaped body, wherein the holder is arranged to direct washing liquid onto the impeller blades at the inner radius (see Figures 2-9, through-holes 213, ribs 225).

For Claim 12:
The device according to claim 1, wherein the holder comprises a nozzles arranged to direct washing liquid onto the impeller blades (see Figures 2-9, through-holes 213.  [0055]-[00556]).

For Claim 13:
The device according to claim 12, wherein the nozzles are arranged to direct washing liquid onto the impeller blades in essentially radial directions of the disc-shaped body (see Figures 2-9, through-holes 213, flow passages 223, boss 227).  The spray from the through-holes 213 is initially directed downwards, but ultimately radially outwards due to boss 227 & flow passages 223.  The claim language 

For Claim 14:
The device according to claim 12, wherein the nozzles are arranged to direct washing liquid onto the impeller blades in directions having an angle in relation to radial directions of the disc-shaped body (see Figures 7-9, flow passages 223, ribs 225).  The water supplied by the through-holes 213 would flow along the ribs 225 forming flow passages 223, including the angles formed thereby.   

For Claim 15:
The device according to claim 14, wherein the angle is a positive angle in relation to an intended direction of rotation of the impeller (refer to claim 14 rejection).  The water supplied by the through-holes 213 would flow along the ribs 225 forming flow passages 223, including the angles formed thereby.  The claim language does not appear to require the nozzles actually emit the spray of washing liquid in a given direction, such that additional redirection of the spray can occur after being emitted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20050178414) as applied to claim 9 above, and further in view of Gibson US 3176697).
Kang appears to teach plate 221 as being curved in a concave manner (see Figure 5, plate 221.  [0055]-[0056]) and would not read on the following:

For Claim 10:
The device according to claim 9, wherein the surface is convex.

Gibson however, teaches a deflector which combines convex and concave surfaces to provide a water sheet in directed angularly in different directions (see Gibson’s Figures 2-5, deflector 23, convex surface 30a, concave surface 30b, face portions 31 & 32, vanes 37.  Column 7, lines 10-63).  Modifying Kang to have a combination of a convex and concave surface as taught by Gibson would predictably provide additional spray coverage (e.g. convex surface portion would provide downwardly-directed spray 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang and more particularly for plate 221 to be curved in both convex and concave fashion so as to provide spray coverage in different directions as taught by Gibson.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oda et al. (US 5787910) teaches a washing apparatus (see Figure 4, 6, 9, 15-20).  Moore (US 3189283) teaches a spray head with diverging/scalloped peripheral edges (see Figures 5-6, deflector member 111, scalloped peripheral edges 120).  Jeon et al. (US 5546968) teaches a supplementary arm with blades of different length and curvature (see Figure 10, supplementary arm 42, blades 42a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714